*320Dissenting Opinion by
Judge Crumlish, Jr. :
I respectfully dissent.
The question before this Court on review is whether the order of the court below setting aside a sale of property by the Tax Claim Bureau of Lancaster County constitutes a manifest or palpable abuse of discretion. A court may properly upset a tax sale when it finds the consideration paid for the property to be grossly inadequate and evidence of an agreement between parties to refrain from bidding with the object of restraining competition and lowering sales price.
In the instant case the chancellor found the consideration paid by defendants to be wholly inadequate when compared to the property’s fair market value and an agreement between defendants to refrain from bidding so as to restrain competition and decrease sales price of the property.
The finding of the chancellor being supported by substantial evidence, I would affirm the decision of the lower court.